Case 2:19-cv-04724-DSF-AFM Document 23 Filed 12/26/19 Page 1 of 2 Page ID #:467



   1

   2

   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11
       CITYWIDE CONSULTANTS & FOOD                   Case No. 2:19-cv-4724 (DSF)
  12   MANAGEMENT, LLC, individually and             (AFMx)
       on behalf of all others similarly situated,
  13                                                 ORDER GRANTING
  14                   Plaintiff,                    JOINT STIPULATION
                                                     TO PERMIT PLAINTIFF
  15         vs.                                     TO FILE FIRST
  16                                                 AMENDED
       GRUMA CORPORATION, a Nevada
                                                     COMPLAINT
  17   corporation, dba MISSION FOODS
       CORPORATION; SMART & FINAL                    Date: February 3, 2020
  18   STORES, INC.; STATER BROS.                    Time: 1:30pm
  19   MARKETS; and DOES 1 through 100,              Courtroom: 7D
       inclusive,
  20
                                                     Judge: Hon. Dale S. Fischer
                       Defendants.
  21                                                 Complaint Filed: March 26, 2019
  22
                                                     Trial Date: None set
  23

  24

  25

  26

  27

  28
Case 2:19-cv-04724-DSF-AFM Document 23 Filed 12/26/19 Page 2 of 2 Page ID #:468



   1         Having duly considered the parties’ Joint Stipulation to Permit Plaintiff to
   2   File First Amended Complaint, it is hereby ordered that:
   3

   4         Plaintiff is granted leave to file the First Amended Complaint attached to
   5   the Joint Stipulation as Exhibit A. Service upon Defendants is deemed waived,
   6   and Defendants are not required to file a responsive pleading to the First
   7   Amended Complaint.
   8
          IT IS SO ORDERED.
   9

  10
       Date: December 26, 2019                     ___________________________
                                                   Dale S. Fischer
  11

  12                                               United States District Judge
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
